Citation Nr: 1233257	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder manifested by an abnormal Papanicolaou test result.  

2.  Entitlement to a disability rating in excess of 10 percent for service-connected varicose veins of the left lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected varicose veins of the right lower extremity.

4.  Entitlement to a compensable disability rating for service-connected left ankle capsulitis prior to January 8, 2007, and in excess of 10 percent thereafter.

5.  Entitlement to an effective date prior to May 2, 2008, for the grant of a total disability rating based on individual unemployability (TDIU) under 38 C.F.R. § 4.16(a). 



6.  Entitlement to an effective date prior to December 17, 2007, for the grant of a total disability rating based on individual unemployability (TDIU) under 38 C.F.R. § 4.16(b).

REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and December 2009 decisions rendered by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at an RO formal hearing conducted in March 2011.  A transcript of the proceeding is of record.  

In February 2012, the Board remanded these matters to the RO so the Veteran could be afforded a hearing before a Veterans Law Judge.  In July 2012, she testified at a hearing at the RO before the undersigned.  A transcript of that proceeding is also of record.  

The following determination is based on review of the Veteran's claims file in addition to her Virtual VA "eFolder."

The issue of entitlement to an effective date earlier than December 17, 2007, for the grant of TDIU pursuant to 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2012, prior to the promulgation of a decision in the appeal and on the record at the hearing, the Board received a request from the appellant to withdraw the appeal of the issue of entitlement to service connection for a gynecological disorder manifested by an abnormal Papanicolaou test result.  

2.  In July 2012, prior to the promulgation of a decision in the appeal and on the record at the hearing, the Board received a request from the appellant to withdraw the appeal of the issue of entitlement to a disability rating in excess of 10 percent for service-connected varicose veins of the left lower extremity.

3.  In July 2012, prior to the promulgation of a decision in the appeal and on the record at the hearing, the Board received a request from the appellant to withdraw the appeal of the issue of entitlement to a disability rating in excess of 10 percent for service-connected varicose veins of the right lower extremity.

4.  In July 2012, prior to the promulgation of a decision in the appeal and on the record at the hearing, the Board received a request from the appellant to withdraw the appeal of the issue of entitlement to a compensable disability rating for service-connected left ankle capsulitis prior to January 8, 2007, and in excess of 10 percent thereafter.




5.  On April 1, 2008, but not earlier, the Veteran met the criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal of the claim for entitlement to service connection for a gynecological disorder manifested by an abnormal Papanicolaou test result have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  The criteria for withdrawal of the substantive appeal of the claim of entitlement to a disability rating in excess of 10 percent for service-connected varicose veins of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

3.  The criteria for withdrawal of the substantive appeal of the claim of entitlement to a disability rating in excess of 10 percent for service-connected varicose veins of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

4.  The criteria for withdrawal of the substantive appeal of the claim of entitlement to a compensable disability rating for service-connected left ankle capsulitis prior to January 8, 2007, and in excess of 10 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

5.  The criteria for the assignment of an effective date of April 1, 2008, but not earlier, for the grant of TDIU under 38 C.F.R. § 4.16(a) have been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 U.S.C.A. §§ 3.156, 3.400 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran has appealed the effective date assigned following the grant of TDIU.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is necessary. 

The Board also finds that all necessary development of evidence has been completed.  VA has obtained the Veteran's service and post-service treatment records.  Further, he has been provided appropriate VA examinations and has testified at hearings in connection with her appeal.  Moreover, she has not indicated any additional records VA should seek to obtain on her behalf, nor are any such records reasonably identified by the record.  As the Board does not have notice of any additional relevant evidence not of record and since VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim, VA need provide no further assistance with the development of evidence.  

II.  Issues Withdrawn on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2012.  During the hearing, she indicated that she wanted to withdraw the issues of entitlement to service connection for a gynecological disorder, increased rating for varicose veins of the left and right lower extremity, and an increased rating for service-connected left ankle capsulitis.

Therefore, as the appellant has withdrawn the appeal of these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues, and they are dismissed.  

III.  Earlier Effective Date Claim

The Veteran maintains that she is entitled to an effective date prior to May 2, 2008, for the assignment of a total disability evaluation based on individual unemployability (TDIU).  Specifically, she contends that she filed a claim within one year of discharge from service and that the effective date should be the day following service discharge.  

By way of factual background, while the Veteran was still in service, in June 2005, she filed a claim with VA seeking service connection for 16 disabilities.  She underwent VA examinations in October 2005 and May 2006.  In a May 2006 VA psychiatric examination, the Veteran reported that she was employed as an Army recruiter.  A May 2006 VA general medical examination did not address employability.  Rather, the examination report noted that several claimed conditions did not cause any lost time from work.  

In July 2006, the RO granted service connection for 9 claims and denied service connection for 7 claims.  Among the claims granted were service connection for degenerative joint disease of the lumbar spine, a thyroid condition, varicose veins, asthma, a rash on the chest, left knee degenerative changes, a surgical scar from thyroidectomy, left ankle capsulitis, and sclerosis of the thoracic spine.  The combined disability evaluation for compensation purposes was 30 percent.  

In August 2006, the Veteran filed a notice of disagreement.  Accompanying the notice of disagreement were numerous medical treatment records.  No mention was made as to how the disabilities affected her employment.  

Later, in August 2006, the Veteran filed a new claim seeking service connection for PTSD and a disability caused by asbestos exposure.  Again, no mention was made of any employment difficulties.  

In November 2006, she filed a claim for service connection for thyroid problems and a gynecological disability and in December 2006, she filed claims for increase in service-connected disabilities.  Again, no mention was made as to how her disabilities affected her employment.  

In December 2006, the Veteran filed a VA Form 21-4138 in which she stated that she was "unable to obtain gainful employment upon separating from military service."  

She underwent a VA examination in connection with her claims for increased rating in January 2007.  The examination report indicates that she stopped working in May 2006, that her job required increased walking, and that she was unable to perform the walking.  

In January 2007, she filed a formal application for TDIU.  Therein, she stated that she last worked in May 2006 as a recruiter.  She reported that she was scheduled for thyroid surgery in February 2007.  

In a March 2007 letter, the RO acknowledged her claim and advised her of the information and evidence necessary to support her claim.  

She underwent VA examinations in May and June 2007.  The examination reports did not describe the impact of her service-connected disabilities on her ability to obtain or maintain employment.  They only noted that she was unemployed.   

In July 2007, the RO received a statement from the Veteran's former employer.  It indicated that no concessions were made to her by reason of any disability, that she left employment on her own.  


In an October 2007 decision, the RO denied entitlement to TDIU.  In doing so, the RO found that she did not meet the percentage standards for TDIU under 38 C.F.R. § 4.16(a).  In addition, it found that the evidence did not show that she was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

Thereafter, the Veteran filed claims for temporary total ratings due to surgical convalescence.  

In a December 2007 letter, the RO clarified the status of her claims, noting, in pertinent part, that her claim for TDIU was previously denied in October 2007.  

In January 2008, the Veteran submitted a statement in which she alleged that she did not leave her employment to care for her family but ended employment due to the severity of her service-connected disabilities.  She noted that the job required her to walk and stand for long periods and that she was unable to comply.  She indicated that she was paid 6 months of unemployment benefits by her employer.  

In February 2008 letter, the RO advised the Veteran that it was working on her claim for a temporary total rating based on surgical convalescence.  

In a March 2008 decision, the RO granted entitlement to a temporary total rating based on surgical convalescence from December 17, 2007 until March 31, 2008.  In addition, the RO granted service connection for hysterectomy and special monthly compensation for loss of use of a creative organ.  Her combined disability evaluation was 80 percent, effective April 1, 2008, when the temporary total (100 percent) rating effective from December 17, 2007 until March 31, 2008 ended.  

On May 2, 2008, the Veteran asked for a status update on her unresolved TDIU claim.  

In an August 2008 decision, the RO granted several claims for increased ratings, increasing her combined disability evaluation to 80 percent.  

In October 2008, the Veteran was scheduled to attend a VA examination for purposes of obtaining findings on the impact of her service-connected disabilities on her ability to work.  She failed to report to the examination.  

Later in October 2008, the RO again denied entitlement to TDIU.  In an October 2008 Report of Contact, the Veteran alleged that she received notice of the VA examination on the same date of the examination and was unable to attend.  She expressed her willingness to report to another examination.  

She underwent a VA examination in February 2009.  Therein, she reported that she was let go by her employer for missing too many days going to the doctor.  Physical examination findings were provided as to her service-connected disabilities but no opinion was rendered as to the effect of the disabilities on her ability to obtain or maintain employment.  

In a November 2009 supplemental opinion, the VA examiner stated that the Veteran had chronic pains involving her back, left knee, and left ankle.  The conditions were complicated by lower leg varicosities, a history of asthma, prior hysterectomy, and hypothyroidism, status post thyroid surgeries.  The examiner opined that the service-connected disabilities permitted sedentary work only but no physical labor.  

Thereafter, the RO received the Veteran's Social Security Administration (SSA) disability determination records.  A SSA decision, dated in August 2009, found that the Veteran was disabled since May 2006 due to severe impairments involving asthma, hypothyroidism, degenerative disc disease, osteoarthritis, and depression.  

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

It is the policy of the VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The provisions governing the assignment of the effective date for an increased rating are set forth in 38 C.F.R. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

Here, the Board finds that the Veteran initially filed her claim for TDIU in December 2006, when she filed the VA Form 21-4138 indicating that she was "unable to obtain gainful employment upon separating from military service."  While the RO denied the claim in October 2007, the Board finds that her January 2008 letter, in which she disputed the RO's findings regarding the reason she left her job, constituted a Notice of Disagreement with the October 2007 decision.  While special wording is not required, the notice of disagreement must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2011).  

Even though there is evidence of an earlier pending claim for TDIU, the Veteran did not meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) until April 1, 2008.  Thus, pursuant to 38 C.F.R. § 3.400(o)(1), the effective date is the later of the date of receipt of claim or the date entitlement arose.  As entitlement arose on April 1, 2008, (on the date that the temporary total rating expired) the criteria for an earlier effective date have been met.  

The Board has considered the Veteran's contention that an effective date, the day following discharge from service in 2006, should be assigned.  As noted, however, at such time the Veteran did not meet the schedular criteria for consideration of TDIU.  Similarly, the Board has considered the SSA records which include findings of a disability since discharge from service.  These records are certainly relevant.  However, the determination of disability is based on both service-connected and non-service-connected disabilities.  In addition, VA and SSA apply different statutory and regulatory criteria in determining whether disability compensation is due.  





								[Continued on Next Page]

ORDER

The appeal of the claim for service connection for a gynecological disorder manifested by an abnormal Papanicolaou test result is dismissed.  

The appeal of the claim for a disability rating in excess of 10 percent for service-connected varicose veins of the left lower extremity is dismissed.

The appeal of the claim for a disability rating in excess of 10 percent for service-connected varicose veins of the right lower extremity is dismissed.

The appeal of the claim for a compensable disability rating for service-connected left ankle capsulitis prior to January 8, 2007, and in excess of 10 percent thereafter is dismissed.

An effective date of April 1, 2008, but not earlier, for the assignment of a total disability evaluation based upon individual unemployability (TDIU) is granted, subject to the law and regulations governing the payment of monetary benefits.   


REMAND

As was noted in the introduction section, the issue of entitlement to an effective date earlier than December 17, 2007, for the grant of TDIU pursuant to 38 C.F.R. § 4.16(b), must be remanded for additional development.

As discussed, entitlement to TDIU may be accomplished in two ways.  First, TDIU is available for Veteran who meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU.  She may, however, be entitled to a TDIU based on extra-schedular considerations under 38 C.F.R. § 4.16(b).

38 C.F.R. § 4.16(b) allows for a veteran who does not meet the threshold requirements for the assignment of a TDIU but who is deemed by the Director of Compensation and Pension Services to be unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities to be rated totally disabled.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on employability must be considered and the claim submitted to the Director for determination.  

Here, while TDIU was granted with an effective date of April 1, 2008 under 38 C.F.R. § 4.16(a) in conjunction with 38 C.F.R. § 3.400(o)(1), an award of TDIU under 4.16(b) could potentially allow for the assignment prior to December 17, 2007 (the date on which the temporary total rating was assigned through March 31, 2008).    

Significantly, there is competent medical evidence indicated that the Veteran was unemployable due to service-connected disabilities upon discharge from active military service.  In this regard, the SSA records include findings that the Veteran has severe impairments involving asthma, hypothyroidism, degenerative disc disease, osteoarthritis, and depression.  They also include findings that after considering the Veteran's age, education, work experience, and residual functional capacity, that "there are no jobs that exist in significant numbers in the national economy that the claimant can perform."  While the Board finds this evidence significant, it is precluded from adjudicating a claim for TDIU under 38 C.F.R. § 4.16(b) in the first instance.  As such, the Board finds that the claim for TDIU and an earlier effective date for TDIU under 38 C.F.R. § 4.16(b) must be remanded to the RO for initial consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the requirements for TDIU extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b), and permit the Veteran an opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary. 

2.  Thereafter, the RO/AMC shall consider whether referral of the matter to the Director, Compensation and Pension Service for TDIU an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to December 17, 2007effective date for TDIU.  

3.  Thereafter, the issue of an effective date earlier than December 17, 2007, for the grant of TDIU pursuant to 38 C.F.R. § 4.16(b) should be readjudicated.  If the issue remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


